Title: The Commissioners to the President of the Congress, 17 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Laurens, Henry,President of Congress


     
      Sir
      Passi Aug. 29 Septr. 17th 1778
     
     The last letter which We have had the Honour to write jointly to Congress, was of the Twentyeth of July, and as We have Sent Several Copies of it by different opportunities, We hope one of them at least will come Safe to hand.
     Since our last there has been an important Action at Sea, between two very powerfull Fleets, in which, in our Opinion the French had a manifest and great Advantage, but as all the News Papers in Europe are full of this Transaction, and We have taken in our seperate Capacities, every opportunity, to transmit these Papers to Congress, We think it needless to be more particular, concerning that Event, in this Letter.
     The French Fleet, on the seventeenth, of this last Month, again put to sea but whether the British Fleet was out, or not We have not yet learnt, and on the twenty Second, Admiral Keppell Sailed.
     By the best Intelligence from England London, the Populace are amused, and the public Funds are Supported, by Hopes, given out, by Administration, of Peace, by an Acknowledgment of American Independance; but as the Credulity of that infatuated and abandoned Nation has no Bounds, We can draw no Inference from this General Opinion, that such is the Intention of Government. We suppose this Rumour to be a Consequence of the insidious, Determination of the Cabinet to propose Independance on Condition of a Seperate Peace.
     We are here, at this Moment, in a State of the most anxious and critical suspense, having heard nothing from the Compte D’Estaing, nor from America since the beginning Eleventh of July.
     
      This Suspense is unfortunate for Us, in our Negotiations for Loans of Money which we are very sensible, is a Subject of the last Importance.
     
     Congress will be informed by our Mr A. Lee, what success he has had in his Negociations at the Court of Spain.
     We have taken Measures in Amsterdam for borrowing Money of the Dutch but what Success We shall have We cannot yet say.
     We have also asked Leave of this Gouvernement to borrow Money, in this Kingdom; but having no answer, We cannot say whether We shall have Permission or not.
     We have, Yesterday applied for a Continuation of the Quarterly Payment of 750 thousand Livres. What the answer will be We know not. If it is in the Negative, the Consequence, must be very plain, to Congress and to Us. We must leave this Kingdom, if our Crediters and the Crediters of the United States will permit Us.
     It is at all Times wisest and safest both for the Representative and his Constituents, to be open, candid, and Sincere.; and We should think ourselves criminal, in a very high degree, if We should disguise, our just Apprenhensions. Congress will then be pleased to be informed, that all the Powers of Europe, are now armed or arming themselves, by Land or sea or both, as there seems to be an universall apprehension of a General War. Such is the situation of European Nations, at least, that no one can arm itself without borrowing Money. Besides this The Emperor and the King of Prussia are at actual War,—all this together has produced this Effect, that England, France, England, the Emperor, Spain, Prussia, at least are borrowing Money, and there is not one of them, that We can learn but offers, better Interest than the United States have offered. Can We reasonably hope to succeed? There can be no Motive then but Simple Benevolence, to lend to Us.
     Applications have frequently been made to Us, by Americans, who have been Some time abroad, to administer the oath of allegiance to the United States and to give them Certificates that they had taken such oaths. In three Instances We have yeilded to their Importunity. In the Case of Mr. Moor of New Jersey, who has a large Property in the East Indies which he designs to transfer, immediately to America—in the Case of Mr. Woodford of Virginia a Brother of General Woodford, who has been Sometime in Italy, and means to return to America with his Property, and Yesterday, in the Case of Mr. Montgomery of Philadelphia, who is settled at Alicant in Spain, but wishes to send Vessells and Cargoes of his own Property to America.
     We have given our opinions to these Gentlemen, frankly that such Certificates are in Strictness legally void, because, there is no Act of Congress which expressly gives Us Power to administer Oaths.
     We have also given two or three Commissions, by means of the Blanks with which Congress intrusted Us,—one to Mr. Livingston and one to Mr. Amiel, to be Lieutenants in the Navy. And in these Cases We have ventured to Administer the oaths of Allegiance. We have also in one Instance administered an Oath of Secrecy to one of our Clerks Secretaries and perhaps it is necessary to administer such an oath as well as that of allegiance to all Persons whom We may be obliged, in the extensive Correspondence We maintain, to employ.
     We hope We shall not have the Dissapprobation of Congress for what in this Way has been done: but We wish for explicit Powers and Instructions upon this Head.
     There are among the Multitude of Americans, who are scattered about the various Parts of Europe, Some, We hope many, who are excellent Citizens, who wish to take the oath of allegiance and to have some Mode prescribed by which they may be enabled to send their Vessells and Cargoes to America, with Safety from their own Friends American Men of War and Privateers.
     Will it not be practicable for Congress, to prescribe some Mode of giving Registers to ships, Some mode of Evidence to ascertain the Property of Cargoes, by which it might be made appear to the Cruisers and to Courts of Admiralty, that the Property belonged to Americans abroad. If Congress should appoint Consulls, could not some Power be given to them. Or would Congress impower their Commissioners, or any other?
     Several Persons from England have applied to Us to go to America. They profess to be Friends to Liberty, to Republics, to America. They wish to take their Lot with her—to take the oath of allegiance to the states and to go over with their Property. We hope to have Instructions, upon this Head, and a Mode pointed out for Us to proceed in.
     In Observance of our Instructions to inquire into Mr. Holkers Authority, We waited on his Excellency the Compte de Vergennes, presented him with an Extract of the Letter concerning him, and requested to know, What Authority Mr. Holker had. His Excellencys Answer to Us was that he was surprized, for that Mr. Holker had no Verbal Commission from the Ministry. But that Mr. Vergennes being informed that Mr. Holker was going to America, desired him to write to him from Time to Time that the State of Things and the Temper and designs of the People.
     We have given orders to Mr. Bondfield at Bourdeaux, to ship to America Twenty Eight Twenty four Pounders and 28 Eighteens, according to our Instructions. By his answer to Us, it will take some little time, perhaps two or three Months, to get these Cannon, at a good Rate and in good Condition.
     Our Distance from Congress, obliges Us very often to act, without express Instructions upon Points in which We should be very happy to have their orders. One Example of which is the Case of the American prisoners in England. Numbers have been taken and confined in Goals. Others, especially Masters of Vessells are set at Liberty. We are told there are still 500 in England. Many have escaped from their Prisons, who make their Way, to Paris, Some by the Way of Holland, others by Dunkirk, and others by means of Smuggling Vessells in other Parts of this Kingdom. They somehow get Money to give to Guards, in order to escape. Then they take up Money in England, in Holland, in Dunkirk and elsewhere, to bear their Expences to Paris. There they apply to Us, to pay those past Expences, and to furnish them Money to defray their Expences to Nantes, Brest and other seaport towns. When arrived there they apply to the American Agent for more Money. For this Besides this Bills of their drawing are brought to Us from Holland and other Places. All this makes a large Branch of Expence. We have no orders to Advance Money in these Cases. Yet We have ventured to advance considerable sums. But the Demands that are coming upon Us from all Quarters are likely to exceed, so vastly, all our Resources, that We must request possitive Directions, whether We are to advance Money to any Prisoners, whatever? If to any whether to, Masters and seamen of private Merchant Vessells, and to officers and Crews of Privateers, as well as to officers and Men in the Continental service. We have taken unwearied Pains, and have put the states to very considerable Expence, in order to give Satisfaction to these People, but all We have done, has not the Effect. We are perpetually told, of discontented Speeches, and We often receive peevish Letters, from these Persons, in one Place and another, that they are not treated here with so much Respect as they expected, nor furnished with so much Money as they wanted. We should not regard these Reflections if We had the orders of Congress.
     
      Signed by the three Commissioners
     
    